McBRIDE, Judge.
The plaintiffs, who are the owner and operator respectively of a taxicab, seek to' recover from defendant damages resulting from a collision between the taxicab and defendant’s automobile on May 4, 1952, and for the reason that the accident is the same as that involved in the case of Thomas v. Checker Cab Company of New Orleans, Inc., La.App., 76 So.2d 757, in which we have this day handed down an opinion and decree, the two cases were consolidated for trial.
For the reasons assigned in the opinion rendered in the other of the consolidated cases, the judgment appealed from herein is affirmed.
Affirmed.